                                                                              FILED
      Case: 4:21-cr-00066-SRC-JMB Doc. #: 2 Filed: 01/27/21 Page: 1 of 4 PageID #: 7

                                                                                                 JAN 2 7 2021
                                       UNITED STATES DISTRJCT COURT                            U.S. DISTRICT COURT
                                       EASTERN DISTRJCT OF MISSOURJ                          EASTERN DISTRICT OF MO
                                                                                                     ST. LOUIS
                                             EASTERN DIVISION

 UNITED STATES OF AMERJCA,                          )
                                                    )
                                                    )
                         Plaintiff,                 )
                                                    )
 V.                                                 )
                                                    )       4:21CR066 SRC/JMB
 TIMOTHY SHORT                                      )
                                                    )
 Defendant.                                         )

                                                   INDICTMENT

The Grand Jury Charges:
                                                  BACKGROUND

At all times relevant to the Indictment:_

         1.           Defendant TIMOTHY SHORT ("Defendant") resided m the Eastern District of

Missouri.

         2.           Capital One was a fmancial institution within the meaning of Title 18, United States Code,

Section 20, because it was a financial institution insured by the Federal Deposit Insurance Corporation.

         3.           Capital One was the financial institution underwriting the credit cards issued by Menards

in the State of Missouri.

The Scheme:

         4.           It was part of the scheme and artifice that from approximately August 2019 through

September 2019, Defendant used the names, addresses, and So~ial Security Numbers of different

individuals - G.L, K .H., and J.W. - to open and use store credit cards at Menards stores in the State of

Missouri.     I   '

         5.           It was further part of the scheme and artifice that following the opening of these credit

cards, Defendant used the credit cards to purchase gift cards and other items from Menards.
     Case: 4:21-cr-00066-SRC-JMB Doc. #: 2 Filed: 01/27/21 Page: 2 of 4 PageID #: 8



                                        COUNTS1THROUGH3

                                      18 U.S.C. § 1344: Bank Fraud

         On or about the dates listed below, within the Eastern District of Missouri and elsewhere, the

defendant,

                                               TIMOTHY SHORT,

did knowingly and willfully execute and attempt to execute a scheme or artifice to defraud and to obtain

the moneys, funds, credits, assets, securities, and other property owned by, and under the custody and

control of Capital One, which is a financial institution as defined in 18 U.S.C. § 20, by means of

materially false and fraudulent pretenses, representations, and promises, to wit: by completing and

causing to be completed applications for credit cards at different Menards stores in the State of Missouri,

which were issued by Capital One, using the names, Social Security Nutnbers, and addresses of one of

the below listed individuals and stating and falsely and fraudulently representing that TIMOTHY

SHORT was one of the below listed individuals:

 COUNT       DATE        INDIVIDUAL NAME AND SSN USED:               TRANSACTION AMOUNT

 1           9/11/2019 J.W., ***-**-8947                             $8,646.83

 2           8/14/2019   G.I.,   ***-**-6288                         $11 ,912.69

 3           9/6/2019    K.H., ***-**-0148                           $11,804.15


       All in violation of Title 18, United States Code, Section 1344.


                                       COUNTS 4 THROUGH 6

                     42 U.S.C. § 408(a)(7)(B): Misuse of Social Security Number

       On or about the dates listed below, within the Eastern District of Missouri and elsewhere, the

defendant,

                                          TIMOTHY SHORT,
     Case: 4:21-cr-00066-SRC-JMB Doc. #: 2 Filed: 01/27/21 Page: 3 of 4 PageID #: 9



with the intent to deceive, and for the purpose of obtaining anything of value from another person and

for any other purpose, falsely and fraudulently represented his Social Security Number to be one of the

Social Security Numbers as enumerated below, when in fact these Social Security Numbers were

assigned to the victims listed below, the aliases used by Defendant TIMOTHY SHORT:

 COUNT            DATE                       VICTIM                       SSNUSED

 4                9/11/2019                  J.W.                         ***-**-8947

 5                8/14/2019                  G.I.                         ***-**-6288

 6                9/6/2019                   K.H.                         ***-**-0148


       All in violation of Title 42, United States· Code, Section 408(a)(7)(B).



                                                    COUNT7

                              18 U.S.C. §1028A: Aggravated Identity Theft

       Between on or about August 1, 2019, and September 30, 2019, within the Eastern District of

Missouri and elsewhere, the defendant,

                                           TIMOTHY SHORT,

did knowingly possess, transfer, and use, without lawful authority, a means of identification of another

person, to wit, the Social Security Number of G.I., knowing that the means of identification belonged to

another actual person, during and in relation to the commission of the felony offense of bank fraud, Title

18, United States Code, Section 1344.

       In violation of Title 18, United States Code, Section 1028A.

                                                    COUNTS

                              18 U.S.C. §1028A: Aggravated Identity Theft

       Between on or about August 1, 2019, and September 30,_ 2019, within the Eastern District of

Missouri and elsewhere, the defendant,
   Case: 4:21-cr-00066-SRC-JMB Doc. #: 2 Filed: 01/27/21 Page: 4 of 4 PageID #: 10



                                           TIMOTHY SHORT,

did knowingly possess, transfer, and use, without lawful authority, a means of identification of another

person, to wit, the Social Security Number of K.H., knowing that the means of identification belonged

to another actual person; during and in relation to the commission of the felony offense of bank fraud,

Title 18, United States Code, Section 1344.

      In violation of Title 18, United States Code, Section 1028A.

                                              COUNT9

                            18 U.S.C. §1028A: Aggravated Identity Theft

      Between on or about August 1, 2019, and September 30, 2019, within the Eastern District of

Missouri and elsewhere, the defendant,

                                           TIMOTHY SHORT,

did knowingly possess, transfer, and use, without lawful authority, a means of identification of another
                                     '

person, to wit, the Social Security Number of J.W. , knowing that the means of identification belonged

to another actual person, during and in relatio~ to the commission of the felony offense of bank fraud,

Title 18, United States Code, Section 1344.

     In violation of Title 18, United States Code, Section 1028A. .



                                                    A TRUE BILL.



                                                    FOREPERSON


' SAYLER A. FLEMING,
  United States Attorney



DIANE E.H. KLOCKE, #61670MO
Special Assistant United States Attorney
